PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/008,961
Filing Date: 14 Jun 2018
Inventors: Chow et al.
Appellant:1 Palo Alto Research Center Inc.



__________________
Julie L. Reed
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 11/03/21.
Grounds of Rejection to be Reviewed on Appeal2
Every ground of rejection set forth in the final Office action dated June 3, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection listed in the following chart as “WITHDRAWN.”
Claims Rejected
35 U.S.C. §
Basis
Citation to the Record
Status
1, 3, 7, 8, 10
112(a)
written description requirement/new matter
Final Act. 3–4;
Br. 5–8
Maintained
(appellant contests)
12, 14, 17, 19, 21
112(a)
written description requirement
Final Act. 4–6;
Br. 8–10
WITHDRAWN
17, 19
112(a)
written description requirement
Final Act. 6;
Br. 10
Maintained
(appellant waives)
12, 14
112(b)
definiteness requirement
Final Act. 7;
Br. 11
Maintained
(appellant waives)


Appellant Waives the Written Description Requirement Rejection of Claims 17 & 19 and Appellant Waives the Definiteness Requirement Rejection of Claims 12 and 14
Appellant waives the rejection of claims 17 and 19 under 35 U.S.C. 112(a)’s written description requirement (see Br. 10).
Appellant also waives the rejection of claims 12 and 14 under 35 U.S.C. 112(b)’s definiteness requirement (see Br. 11).
Response to Argument
Representative Claim 1’s “lithographically patterning the material” does not “form a charge pattern” according to appellant’s disclosure
Appellant contends the rejection of claims 1, 3, 7, 9, and 10 under 35 U.S.C. 112(a)’s written description requirement is improper because, according to appellant, their originally filed disclosure provides adequate written description for “lithographically patterning the material to form a charge pattern,” as recited in representative independent claim 1. Appellant asserts (see Br. 7) their “charge pattern” is defined in their Specification paragraph 20’s last sentence (“The two different polymers then retain different charges, or magnitudes of charge to form a charge pattern.”).
Appellant’s contention is not persuasive. The defect in appellant’s claim 1 is the recitation to the lithographic patterning forming the charge pattern. The lithographic patterning step 13 merely forms the pattern, but this pattern is not charged until after the lithographic patterning step 13 by either fluid interaction charging step 15 or external device charging step 17. In other words, the fluid interaction charging step or external device charging step forms the charge patterns, not the lithographic step.

    PNG
    media_image2.png
    530
    624
    media_image2.png
    Greyscale

The lithographically patterning step alone, according to appellant's disclosure, does not form the charge pattern. In the Examiner’s annotations to Application Figure 1 above, the after step 13  by either fluid interaction charging step 15 or external device charging step 17. In other words, the “charge pattern” is formed by one of two alternate charging steps after the patterning step, but not by the lithographic patterning step as presently claimed.
Furthermore, although appellant points to their Specification Paragraph 20 for support, appellant’s reliance upon Paragraph 20 does not resolve the defect of the claim. Paragraph 20 explains the “charge pattern” results from the two different polymers retaining different charge, but the second polymer is deposited on the first, after the first polymer is patterned by photolithographically patterning step.
Paragraph 20 describes steps performed in Figures 4, 5, and 6, but Paragraph 20 does not describe the patterning step as forming the “charge pattern” of claim 1. Instead, Paragraph 20 explains the “charge pattern” results from “two different polymers [] retain[ing] different charges.” In other words, for the “charge pattern” to exist, two different polymers must exist and they must have different charges, according to appellant’s contention regarding Paragraph 20 (Br. 7). Claim 1, however, only recites one, not two, polymer because it recites “lithographically patterning the material to form a charge pattern.” The “material” recited in claim 1 reflects the one polymer because of claim 1’s antecedent clause limiting the material.

    PNG
    media_image3.png
    668
    642
    media_image3.png
    Greyscale

In the Examiner’s annotations to Application Figures 4, 5 & 6 above, as explained in Paragraph 20, Figure 4 does not form a charge pattern because it only forms the first polymer layer 40; Figure 5 does not form a charge pattern because it only photolithographically defines a pattern of the first polymer layer 40; and Figure 6 shows depositing the second polymer 42 on the first polymer 40 and exposed insulator 16. None of the steps shown in Figures 4–6 demonstrate the charge pattern is formed by the lithographic patterning.
Even other portions of appellant’s originally filed Specification likewise explain that charge patterns are not formed by “lithographically patterning” the polymer. For example, appellant’s Specification paragraph 14 explains that after “deposit[ing] materials on the microchips to enable charging . . . . In one approach, shown in more detail in FIGS. 2–7, the microchips are then submersed in a fluid that causes charge to develop on the materials deposited.” In other words, patterning the material does not make it a “charge pattern” because the material is not charged until another step such as submersing the microchip in a fluid that charges the material. Paragraph 14 describes the other approach for charging the pattern not by lithographic patterning, but instead through use of an external device by reference to Figures 8-16.
The examiners agree Knowles Electronics LLC v. Cirrus Logic, Inc., 883 F.3d 1358 (Fed. Cir. 2018) does not resolve the issue as to whether a disclosure to charge patterns formed by a charging step supports a claim to the charge patterns being formed by a patterning step instead. 
Thus, Paragraph 20 does not describe the “charge pattern” is formed by the lithographically patterning step because appellant’s disclosure describes the pattern is charged either by interaction with a fluid or an external device.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRADLEY SMITH/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        
Conferees:
/ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825                                                                                                                                                                                                        /HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013. 


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The word “appellant” refers to “applicant” as defined in 37 C.F.R. § 1.42(b). The real party in interest is Palo Alto Research Center Inc. per appellant’s Appeal Brief, page 2, section I.
        2 Throughout this Examiner’s Answer, references will be made to the Final Rejection mailed June 3, 2021 (“Final Act.”) and appellant’s Appeal Brief filed November 17, 2021 (“Br.”).